            Case 1:21-cr-00118-RCL Document 40 Filed 03/04/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
      v.                                   ) Case No. 1:21-cr-118 (RCL)
                                           )
LISA MARIE EISENHART                       )
__________________________________________)

      DEFENDANT’S MOTION FOR RELIEF FROM CONFINEMENT CONDITIONS
           OR FOR TRANSFER TO A MORE SUITABLE JAIL FACILITY

          NOW COMES Defendant Lisa Marie Eisenhart, through undersigned appointed counsel,

and moves this Court to review her conditions of confinement, and to take actions as appropriate.

          At the end of Ms. Eisenhart’s arraignment and detention hearing, undersigned counsel

noted that Ms. Eisenhart was being housed at the D.C. Jail’s CTF Annex, in “unusual segregated

conditions at CTF.” Feb. 17, 2021 Tr. at 63. Counsel asked for copy of the Order that

apparently was limiting her movements and even required shackling anytime she was outside her

cell. This Court assured counsel that “there’s no Order from the Court,” and then stated further:

                 So if there’s any order, you need to talk to Eric Glover first, who’s
                 the General Counsel of the D.C. Jail. And if it can’t be worked
                 out, I will give you a hearing after you talk to Eric Glover. As I
                 did with Chansley, I’ll give you a hearing here in court and we’ll
                 see what happens. But I don’t know what – all I can do is see if
                 you can work it out with Mr. Glover first before I hear you. And
                 I’m willing to hear you then.

Id. In light of recent events, Ms. Eisenhart asks that this Motion be heard during the upcoming

Status Conference that has been scheduled to take place in this Court on March 10, 2021.

          Following this Court’s suggestion, undersigned counsel did reach out to Mr. Glover, via

email.1 Undersigned counsel began by first describing Ms. Eisenhart’s situation, and noted his



1
    The full string of emails described below is attached hereto as Exhibit A.
                                                   1
          Case 1:21-cr-00118-RCL Document 40 Filed 03/04/21 Page 2 of 4




understanding that others at D.C. Jail with more serious charges and backgrounds were not

facing comparable restrictions. For example, counsel noted that Ms. Eisenhart’s own co-

defendant, and son, appeared to already be placed into the general population at D.C. Jail, while

Ms. Eisenhart remained under harsh restrictions requiring her shackling whenever she was

allowed to step outside her cell, which also only occurred during five hours per week.

       Mr. Glover responded promptly, and as follows:

                 [P]lease be advised that due to the medical stay in place at DOC,
                 all residents are confined to their cell’s for 23 hours per day. Also,
                 your client has a “maximum” security designation and as such, she
                 is shackled during her movements throughout DOC’s facilities.

See Exhibit A. Undersigned counsel then responded:

                 Thank you for your prompt response. Can you please advise how
                 (on what basis) she received this “maximin” security classification,
                 who decided that, and whether she or I can review any documents
                 related to that? Also, can you advise what legal avenues she might
                 have available within DOC to challenge that classification?

See Exhibit A. Mr. Glover then responded again:

                 DOC’s residents[’] security classification is determined by the
                 agency’s Case Management staff. Also, the Case Management
                 staff conduct periodic reviews to determine if a resident’s
                 classification is to be changed. Per the DC Code, DOC is
                 responsible is for the safekeeping, care, protection, and
                 classification of its residents. If your client would like to discuss
                 her classification, she should speak with her Case Manager.

See Exhibit A.

       Following up on this suggestion, Ms. Eisenhart then did speak with her Case Manager –

and as of yesterday, the defense believed this matter had been resolved. Ms. Eisenhart was told

she had been cleared for placement in CTF’s general population, and after signing forms

acknowledging and agreeing to accept the risks arising from placement in a general population

setting, Ms. Eisenhart was moved to CTF’s general population around 5:00 p.m. yesterday.

                                                    2
          Case 1:21-cr-00118-RCL Document 40 Filed 03/04/21 Page 3 of 4




       Today around 2:00 p.m., however, Ms. Eisenhart was, without warning, unexpectedly

removed from the general population. She apparently was told this was being done “for your

safety” – even though, as noted, she had previously signed a release on such concerns. She also

was told that this new designation would continue “indefinitely.” She was not given a copy of

this new order, despite her request. And while Ms. Eisenhart can and will speak further to her

Case Manager, she apparently has also been told that an order of this type (a so-called protective

custody order) may not even be challengeable through the D.C. Jail’s grievance process.

       Ms. Eisenhart’s return to her previous severe conditions appears to be an unwarranted

restriction on her liberties – one even her co-defendant does not face. During her short period of

placement in the general population, Ms. Eisenhart saw a vast difference. She had an ability to

exercise on a treadmill that is present in the general population area, instead of being given just 5

hours per week (less than one hour per day) that she had to spend alone after simply being moved

to a slightly larger cell to “exercise.” In the general population, she could shower whenever she

wanted. She could wash clothes whenever she wanted. She could heat up food that had gotten

cold. She could visit a library with far more books, and begin legal research. She got her first

good night’s sleep since arriving, as the cells in the general population area are far warmer than

her previous cell (where the temperature appears to be about 55 degrees Fahrenheit). And

perhaps most importantly, she was able for the first time in weeks to interact and talk with other

human beings who were not assigned to monitor her movements and activities as prison guards.

       All of that has again ended. Accordingly, this motion is now filed. Further attempts will

continue to be made to resolve this situation, but a hearing is now requested. Mr. Eisenhart

appears to have been removed from the less restrictive conditions of general population through

no fault of her own, and despite signing a waiver accepting the risks of being there. If the D.C.



                                                  3
          Case 1:21-cr-00118-RCL Document 40 Filed 03/04/21 Page 4 of 4




Jail is unable to safely house Ms. Eisenhart from the risks posed by others without placing her in

the exceedingly restrictive conditions she has now been returned to (which appear little different

than solitary confinement), this Court should consider transferring her to another facility that can

do so. Ms. Eisenhart previously spent several weeks at a Kentucky detention center before being

transferred to this District, apparently in that facility’s general population, without incident. If

not CTF, surely another jail nearby can accommodate her situation and allow her to live within

the general population – just as her son does now. A continuation of her current conditions is

unacceptable, and this Court should thus hear this Motion at its upcoming Status Conference.

Dated March 4, 2021                            Respectfully submitted,


                                               ___/s/_Gregory S. Smith______________
                                               Gregory S. Smith (D.C. Bar #472802)
                                               Law Offices of Gregory S. Smith
                                               913 East Capitol Street, S.E.
                                               Washington, D.C. 20003
                                               Telephone: (202) 460-3381
                                               Facsimile: (202) 330-5229
                                               Email: gregsmithlaw@verizon.net

                                   CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing is automatically being served upon all

counsel of record, via the Electronic Case Filing system. I also am emailing a copy of this

motion to D.C. Department of Corrections General Counsel Eric Glover, at eric.glover@dc.gov.

       This 4th day of March, 2021.

                                               ___/s/_Gregory S. Smith______________
                                               Gregory S. Smith




                                                  4
